887 F.2d 1082Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sherrie Lynn WEBB, Defendant-Appellant.
No. 89-7612.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 8, 1989.Decided:  Sept. 20, 1989.

Sherrie Lynn Webb, appellant pro se.
Breckinridge Long Willcox, United States Attorney, for appellee.
Before DONALD RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Sherrie Lynn Webb appeals the district court's dismissal of her motion filed pursuant to 28 U.S.C. Sec. 2255.  Webb claimed that the Parole Commission's actions had frustrated the expectation of the sentencing judge that she would be released after serving only a few years of her 25-year sentence imposed in 1983.  Additionally, she asserted that the Parole Commission had acted illegally when it departed upward from its own guidelines in setting her release date.


2
The district court correctly found that the former matter was not cognizable in a 28 U.S.C. Sec. 2255 proceeding.  In United States v. Addonizio, 442 U.S. 178 (1979), the Court held "that subsequent actions taken by the Parole Commission--whether or not such actions accord with a trial judge's expectations at the time of sentencing--do not retroactively affect the validity of the final judgment itself....  [There is no] basis for a collateral attack ... pursuant to Sec. 2255."    Id. at 190.  We accordingly affirm this part of the district court's decision.


3
However, insofar as Webb challenges the Parole Commission's calculation of her release date, this attack must be brought in the district of confinement pursuant to 28 U.S.C. Sec. 2241.  Webb is currently confined in Florida.  We accordingly vacate this part of the district court's order and remand for dismissal for want of jurisdiction.


4
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  Leave to proceed in forma pauperis is granted.


5
AFFIRMED IN PART, VACATED IN PART, REMANDED.